Dismissed and Memorandum Opinion filed August 19, 2004








Dismissed and Memorandum Opinion filed August 19,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00599-CV
____________
 
JAMES B. ROBBINS,
Appellant
 
V.
 
J.E. MERIT CONSTRUCTORS, INC., Appellee
 

 
On Appeal from the
152nd District Court
Harris County, Texas
Trial Court Cause
No. 03-10130
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a a judgment signed February 26,
2004.  A timely motion for new trial was
filed on March 29, 2004.  The notice of
appeal was not filed until June 16, 2004. 
On July 28, 2004, this Court issued a notice to appellant of our intent
to dismiss for lack of jurisdiction unless appellant filed a response within 10
days showing this Court had jurisdiction. 
On July 30, 2004, appellee filed a motion to dismiss, based on lack of
jurisdiction.  Appellee also requested
sanctions.  On August 4, 2004, appellant
filed a motion to dismiss, asserting that he no longer desired to pursue the
appeal. 




Because appellant has chosen to dismiss the appeal
voluntarily, we grant appellant=s motion and dismiss the appeal.  See Tex.
R. App. P. 42.1.  Costs on appeal
are assessed against appellant.  Having
granted appellant=s motion to dismiss, we deny appellee=s motion to dismiss as moot and we
also deny appellee=s request for sanctions.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 19, 2004.
Panel consists of Justices
Anderson, Hudson, and Frost.